Citation Nr: 9908767	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  98-19 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  Entitlement to specially adapted housing or special home 
adaptation grant.

2.  Entitlement to a special monthly compensation by reason 
of the need for regular aid and attendance of another person 
or by reason of being housebound.

3.  Entitlement to additional special monthly compensation 
based on the need for a higher level of care. 

4.  Entitlement to an increased rating for diabetes mellitus, 
currently rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1976 to June 
1995. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Winston-Salem, North Carolina, Regional Office (hereinafter 
RO).  In February 1999, a hearing was held at the RO before 
the Board member rendering this decision, who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.707 (1998) (all subsequent U.S.C.A. cites will be to the 
West 1991 edition and all subsequent 38 C.F.R. cites will be 
to the 1998 edition).  

Among the decisions that the veteran has appealed is a July 
1996 rating decision that continued the 10 percent rating for 
his diabetes mellitus.  During the appeal, a February 1998 
rating decision increased the rating for the veteran's 
diabetes from 10 percent to 20 percent, effective from 
February 16, 1996.  This issue remains on appeal before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

After a careful review of the evidence of record in light of 
the testimony presented by the veteran at the February 1999 
hearing, the Board concludes that in order to fulfill the 
duty to assist the veteran mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), additional development of the claims on appeal 
is necessary.  

The service-connected disability ratings are as follows:  
residuals of a neck injury, to include degenerative disc 
disease and herniated nucleus pulposus, rated at 40 percent 
disabling; post-traumatic degenerative disc disease of the 
lumbar spine, rated at 40 percent disabling; diabetes 
mellitus, rated at 20 percent disabling; bilateral epididymo-
orchitis, right orchiectomy, hypogonadism and infertility, 
rated at 20 percent disabling; right and left patellofemoral 
syndrome, each rated at 10 percent disabling; residuals of 
frostbite of the right foot, rated as 10 percent disabling; 
and diabetic neuropathy of the right and left lower and right 
and left upper extremities, each rated as 10 percent 
disabling.  A total disability rating for compensation based 
on individual unemployability is also in effect as is 
entitlement to special monthly compensation (hereinafter SMC) 
at the rate provided by 38 U.S.C.A. § 1114(k) based on the 
loss of use of a creative organ. 

At his February 1999 hearing, the veteran contended that his 
physical condition has deteriorated since he was last 
afforded a VA examination, and that the most recent VA 
examinations conducted in May 1998 did not accurately reflect 
the severity of his service-connected disabilities.  With 
respect to the claimed "deterioration" in his health since 
the most recent VA examinations, the veteran testified that 
he "collapsed" in October 1998, and had to be hospitalized 
as a result at a VA medical facility in Fayetteville, North 
Carolina.  He also testified that he has had severe episodes 
of pain and dizziness necessitating several visits to an 
emergency room, including one such visit a few days prior to 
the February 1999 hearing.  Reports from this claimed 
treatment are not of record, and will be requested upon 
remand. 

Further testimony describing a deterioration in the veteran's 
health presented at the February 1999 hearing included 
references to episodes involving the loss of bladder control, 
with the veterans asserting in this regard that VA medical 
personnel have recommended the use of an external catheter.  
Testimony has also been submitted by and on behalf of the 
veteran asserting that there is so little functioning in the 
hands or feet as to result in "loss of use" of these 
extremities as that term is defined for the purpose of 
entitlement to VA compensation benefits.  Additional 
testimony asserting that ambulation and the completion of the 
activities of daily life is not possible without the 
assistance of another person was also presented by the 
veteran at the February 1999 hearing.  In short, given the 
testimony describing a deterioration in the veteran's 
physical condition to the extent that he requires the 
assistance of others to perform the normal tasks of daily 
living and the contentions with regard to the inadequacy of 
the most recent VA examinations, as well as the fact that 
such symptomatology as the claimed loss of use of the hands 
and feet and loss of bladder control are included in the 
legal criteria for the benefits sought, the Board concludes 
that the veteran should be afforded a VA examination 
specifically tailored to produce clinical findings and 
opinions that will assist the Board in its adjudication of 
the claims on appeal.

Entitlement to additional SMC based on the need for a higher 
level of care requires meeting the criteria of subsections 
"o" and "r-1" of 38 U.S.C.A.  To meet these criteria, in 
pertinent part, the veteran must establish entitlement to two 
or more rates of SMC (no condition being considered twice) 
provided in 38 U.S.C.A. §§ 1114(l) through (n).  Entitlement 
can also be established through paraplegia with loss of anal 
and bladder sphincter control by reason of helplessness.  See 
38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e).  An award of 
these benefits essentially establishes entitlement to the 
next level of aid and attendance, again due to helplessness, 
as set forth in 38 U.S.C.A. § 1114(r)(1); 38 C.F.R. § 
3.350(h).  In other words, entitlement to this level of SMC 
would require, in this case, that the veteran is in need of 
regular aid and attendance (See 38 C.F.R. § 3.352(a)) on two 
bases due to separate sets of service connected disabilities. 

The Board notes that an award of benefits under 38 U.S.C.A. 
§ 1114(r)(1) would not represent a complete grant of all 
benefits under the law, as 38 U.S.C.A. § 1114(r)(2) provides 
for a greater benefit where there is a higher level of care 
needed which requires administration by a skilled health care 
provider.  Subsection (r)(2) and 38 C.F.R. § 3.352(b) provide 
a number of specific factors that must be present in order to 
grant this benefit.  To the extent that the development 
requested below could potentially result in clinical evidence 
to corroborate the veteran's claims of "loss of use" in the 
feet or hands or the loss of bladder control, thereby 
possibly resulting in grants of levels of SMC qualifying for 
additional SMC based on the need for a higher level of care, 
the RO will be requested to readjudicate this issue following 
the completion of the development requested below.  

Finally, correspondence of record from the veteran's attorney 
indicates that the veteran has pursued a claim for benefits 
from the Social Security Administration (hereinafter SSA).  
While SSA decisions are not controlling for VA purposes, they 
are pertinent to the adjudication of a claim for VA benefits, 
and the VA has a duty to obtain and consider SSA records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, 
upon remand, the RO will be requested to obtain any pertinent 
records from the SSA which may be available.  

For the reasons stated above, this case is REMANDED for the 
following actions: 

1.  The RO should obtain any pertinent 
records of treatment provided to the 
veteran at VA medical facilities in 
Fayetteville and Durham that are not 
already associated with the claim file.  
Specific efforts should be made to obtain 
records of the claimed hospitalization in 
October 1998 at the VA medical facility 
in Fayetteville and the emergency room 
visits referenced above.  The veteran 
should be requested to assist in 
obtaining these records as necessary, and 
the claims file should contain 
documentation of the attempts made to 
obtain the records.  The veteran and his 
representative should also be informed of 
any negative results.  38 C.F.R. 
§ 3.159(c). 

2. The RO should obtain from SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  The 
records obtained should be associated 
with the claims file.

3.  The RO should schedule the veteran 
for a VA examination to determine whether 
the criteria for special monthly 
compensation based on "housebound" 
status or the "permanent need for 
regular aid and attendance by another 
person" are met.  The claims file should 
be made available to the examiner.  All 
indicated tests and studies should be 
completed, and all subjective complaints 
and objective findings should be reported 
in detail.  The examination report should 
document the specific concerns of an aid 
and attendance/housebound examination, 
including whether the veteran is able to 
feed and dress himself, attend to the 
wants of nature, ambulate outside the 
home without assistance, protect himself 
from dangers in his environment, etc., 
and should specify what disabilities are 
implicated in his inability to perform 
such tasks.

4.  The RO should schedule the veteran 
for a VA examination by a neurologist and 
by a specialist in physical medicine and 
rehabilitation.  The examiners should 
offer specific findings concerning upper 
and lower extremity use, to include grip 
strength and fine motor movement of the 
hands, and atrophy and other pertinent 
findings concerning the legs, both above 
and below the knees.  The examiners 
should also specifically address whether 
the veteran requires physical therapy, 
and, if so, what type, how often such 
therapy should be performed, and whether 
it must be performed by a health-care 
professional or someone acting under the 
supervision of a health-care 
professional.  The examiners should 
similarly address whether the veteran 
needs an indwelling catheter and whether 
he has progressed to complete loss of 
bowel and bladder control.  The examiners 
should also report whether they find any 
other conditions which would indicate the 
need for daily skilled health-care 
services or the performance of said 
services by someone acting under the 
supervision of a skilled health-care 
professional.  The claims file should be 
made available to the examiners. 

5.  The RO should schedule the veteran 
for a VA examination to assess the 
severity of his diabetes.  The claims 
file should be made available to the 
examiner.  All indicated tests and 
studies should be performed, and all 
pertinent findings should be reported in 
detail. 

6.  The RO should then readjudicate the 
veteran's claims on appeal, to include 
consideration of the pertinent provisions 
of 38 U.S.C.A. § 1114 and 38 C.F.R. 
§§ 3.350 and 3.352 discussed above, under 
all applicable legal theories.  With 
respect to the adjudication of the issue 
of the appropriate rating to be assigned 
for diabetes, the RO, pursuant to Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), 
should apply the more favorable of the 
criteria for rating diabetes, that is, 
the "old" criteria in effect prior to 
June 1996 or the "new" criteria in 
effect after that time.  

7.  To the extent that any of the claims 
on appeal do not result in a complete 
grant of all benefits sought, the veteran 
and his representative should be issued a 
supplemental statement of the case, to 
include citations to the relevant laws 
and regulations as needed, and the case 
should be returned to the Board for 
further appellate review.  

The purpose of this REMAND is to assist the veteran in the 
development of his appeal.  The Board does not intimate an 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).   The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 8 -


